MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any
                                                                               Sep 08 2017, 6:56 am
court except for the purpose of establishing
the defense of res judicata, collateral                                             CLERK
                                                                                Indiana Supreme Court
estoppel, or the law of the case.                                                  Court of Appeals
                                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Laura M. Longstreet                                      Curtis T. Hill, Jr.
Longstreet Law, LLC                                      Attorney General of Indiana
South Bend, Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             September 8, 2017
Parent-Child Relationship of                             Court of Appeals Case No.
N.G. (Minor Child)                                       71A03-1703-JT-668
and                                                      Appeal from the St. Joseph Probate
                                                         Court
N.R.G. (Mother),
                                                         The Honorable James N. Fox,
Appellant-Respondent,                                    Judge

        v.                                               Trial Court Cause No.
                                                         71J01-1407-JT-111

Indiana Department of Child
Services,
Appellee-Petitioner.



Mathias, Judge.


Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017           Page 1 of 22
[1]   The St. Joseph Probate Court entered an order terminating the parental rights

      of N.R.G. (“Mother”) to her minor daughter N.G. (“Daughter”). Mother

      appeals and presents four issues, which we consolidate and restate as the

      following two: (1) whether the trial court abused its discretion in the admission

      of certain evidence; and (2) whether the Indiana Department of Child Services

      (“DCS”) presented evidence sufficient to support the trial court’s decision to

      terminate Mother’s parental rights.

[2]   We affirm.


                                      Facts and Procedural History
[3]   Daughter was born in July 2008 to Mother and D.G.W. (“Father”).1 Mother

      and Father also had an older son, D.W. (“Brother”), born in 1997. On January

      16, 2013, DCS received a report that Father had gotten drunk and had a

      physical altercation with Brother, punching the then-sixteen-year-old in the face

      several times, causing his nose and lip to bleed. When the boy attempted to

      defend himself, Father placed him in a chokehold. Father also pushed over a

      television set to try to hit his son. The following morning, Father claimed not to

      remember the fight. Daughter was at home at the time of the fight, but Mother

      was at work.


[4]   On January 17, 2016, DCS substantiated the report and placed the children

      with relatives pending a detention hearing, which was held that same day. The



      1
          Father voluntarily terminated his parental rights to Daughter and does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017              Page 2 of 22
      trial court authorized removing the children from the parents’ home and placed

      them with a paternal aunt (“Aunt”). DCS then filed a petition that Brother and

      Daughter were children in need of services (“CHINS”). The parents

      subsequently admitted to the material allegations of the CHINS petition.


[5]   The trial court held a dispositional hearing on February 6, 2013, and issued a

      dispositional decree ordering Mother to: (1) allow the family case manager or

      other service providers to make announced or unannounced visits to the home

      of the children, including entrance to the home to ensure the safety of the

      children; (2) visit with the child on a regular basis as outlined by DCS; (3) keep

      all appointments with any service provider, DCS, or CASA [i.e., court

      appointed special advocate for the children], or good cause shall be given to the

      service provider and the family case manager for the missed appointment; (4)

      successfully complete parenting classes; (5) obtain and maintain a legal and

      regular source of income; (6) obtain and maintain adequate housing; and (7)

      maintain consistent contact with DCS and inform DCS of any changes in

      address or phone number within forty-eight hours in writing. Mother was later

      ordered to also participate in both individual and family therapy.

[6]   During one of Daughter’s therapy sessions, she disclosed that Brother was

      “sex[t]ing” her. Tr. p. 94. When asked if Brother’s actions occurred during

      Daughter’s placement with Aunt, Daughter responded that Aunt “would never

      let that happen,” indicating that the actions occurred prior to the children’s

      removal from the parents’ home. Id. at 100. DCS was informed of these

      allegations and removed Brother from Aunt’s home. During subsequent

      Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 3 of 22
      therapy, Daughter stated that Brother held her down and performed some

      sexual acts, ejaculating on her. Daughter’s therapist believed that, based on

      Daughter’s descriptions of Brother’s acts, that there had been vaginal

      penetration. Also based on Daughter’s statements, it appeared that Brother’s

      sexual abuse happened on several occasions over a significant period of time.

      Brother initially denied Daughter’s allegations, but after being placed in a

      residential treatment facility, admitted to sexually molesting his sister. Brother

      was alleged to be a delinquent child as a result of these allegations.


[7]   When DCS confronted Mother with the allegations of sexual abuse, she had a

      noted lack of expression. She did not say much, but did occasionally cry. The

      family case manager suspected that some of Mother’s unusual behavior was

      due to intimidation by Father. Daughter’s CASA stated that Mother felt herself,

      not Daughter, to be the victim, and felt betrayed by her son. Still, Mother was

      resistant to admit that her son had abused Daughter.


[8]   After her removal from the home of her parents, DCS noted several concerns

      regarding Daughter’s behavior. She had delayed speech, irregular eating habits,

      and was “emotionally d[y]sregulated,”2 meaning that the smallest things might

      “set her off” emotionally. Tr. pp. 17. “She could go from perfectly happy to

      screaming in the matter of moments when something would trigger her. She’d

      have complete meltdowns . . . where she [was] hiding under things and crying.”



      2
       “Emotion dysregulation is the inability to flexibly respond to and manage emotions.” Ryan W. Carpenter
      and Timothy J. Trull, Components of Emotion Dysregulation in Borderline Personality Disorder: A Review, Current
      Psychiatry Reports. Available at: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3973423/

      Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017             Page 4 of 22
       Id. at 16–17. Daughter also had difficulties with personal boundaries. She

       would go up to strangers and ask for hugs and approach people she did not

       know.


[9]    In September 2013, Daughter began to undergo therapy with Kaylie Bruinsma

       (“Bruinsma”), a licensed clinical social worker. Bruinsma also met with Mother

       to work with her and prepare her for an “apology session” in which she would

       apologize to Daughter for failing to keep her safe from the abuse by Brother.

       Although the first apology session went well, as Daughter gave more detailed

       descriptions of the abuse by Brother, Mother had trouble. She told Daughter

       not to talk about the abuse and to only talk about positive subjects, which was

       contrary to the whole point of the therapy. When Mother’s attitude did not

       change, the joint family therapy with Daughter and Mother was canceled.


[10]   In the meantime, Aunt was not following through with the training she had

       received from DCS. Daughter had reverted in her behavior, becoming

       emotionally distraught, stealing food at night, and generally causing “havoc” at

       Aunt’s home. Tr. p. 108. Therefore, in October 2014, Daughter was removed

       from Aunt’s care and placed in a pre-adoptive foster home.

[11]   When Daughter was first placed with her non-relative foster parents, the scope

       of her problems was apparent. Although the child was already six years old, she

       did not know how to use silverware and ate with her fingers, she did not know

       how to properly brush her teeth, and was unable to properly wipe herself after

       using the bathroom. She still displayed a lack of proper boundaries,


       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 5 of 22
       approaching and hugging random strangers. In her foster parents’ home,

       Daughter was afraid that her Brother or Mother would come to get her at night.

       To calm her fears, her foster parents had to lock her bedroom window and

       secure it with a dowel rod so that it could not be opened from the outside.

       Daughter would ask the foster parents to check the window multiple times

       before she felt safe that it was properly locked.


[12]   In early 2015, therapist Bruinsma tried to restart family therapy with Daughter

       and Mother. Although Bruinsma met with Mother several times, Mother was

       never able to properly apologize to Daughter. Mother could generally

       apologize, but struggled when confronted with the specifics of Brother’s abuse

       of Daughter.


[13]   Despite being ordered by the court to maintain communication with DCS,

       Mother failed to do so. Mother did, however, participate in individual and

       family therapy. During her therapy, it was discovered that Mother suffers from

       post-traumatic stress disorder (“PTSD”) as a result of being the victim of sexual

       abuse as a child herself. Mother’s therapist also suspected that Mother had

       some sort of learning disability. Mother initially did well in individual therapy,

       and by July 2013, DCS recommended that she move on to family therapy. But

       from October 2013 through December 2013, Mother did not participate in

       therapy at all.


[14]   Moreover, when Mother did attend therapy, her progress was slow. Mother’s

       therapist, Barbara Hernly (“Hernly”), explained that Mother would say that she


       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 6 of 22
       understood something, but was then not able to retain this information and was

       unable to repeat the information at the next session. DCS believed that Mother

       had made insufficient progress over the course of the CHINS case. On January

       15, 2014, the trial court held a permanency hearing and determined that Mother

       had not maintained consistent contact with DCS as ordered and had not

       participated in therapy since December of 2013.


[15]   Mother was also referred to a service provider for parenting therapy and

       training. Still, Mother struggled. She was unable to retain what she learned

       during the parenting classes and unable to apply what she had learned to her

       visitation with Daughter. The family case manager testified that although she

       could not say that Mother actually failed the parenting classes, she never did

       well enough to move past anything other than supervised visitation. The

       visitations were then moved to a different service provider. The visitations

       remained chaotic, and Daughter often had trouble regulating her emotions. On

       more than one occasion, Daughter reverted to acting like a younger child

       during visitation with Mother, crawling on the floor. And again, if Daughter

       ever brought up the subject of the sexual abuse she had suffered at the hands of

       Brother, Mother ignored the subject.


[16]   Daughter reacted poorly to the visitations with Mother, behaving badly for one

       or two days after the visits and being very clingy to her foster mother. Daughter

       also stated that she did not want to visit Mother, and would occasionally feign

       illness to avoid going. Accordingly, in June 2015, the visitation service provider

       decided that visitations should be reduced from once per week to once every

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 7 of 22
       other week and take place in a therapeutic setting. The visitation supervisor

       testified that Mother had still not moved beyond the need for supervised

       visitation. The supervisor also remained concerned about Daughter’s emotional

       reaction to Mother and Mother’s inability to appropriately respond to

       Daughter’s outbursts. On July 9, 2014, the permanency plan was changed from

       reunification to adoption.


[17]   In foster care, Daughter’s behavior improved. She was able to explain her

       emotions and have fewer outbursts. She was learning to better understand

       personal boundaries, and was less nervous and hyperactive. Daughter felt safe

       in foster care.


[18]   On July 20, 2014, due to Mother’s lack of progress and the time that had

       passed, DCS filed a mandatory petition to terminate Mother’s parental rights,

       as Daughter had been out of the parents’ care for fifteen out of the most recent

       twenty-two months.3 The trial court held a hearing on the termination petition

       on September 3, 2015, and, on January 22, 2016, the trial court entered an

       order terminating Mother’s parental rights to Daughter.


[19]   Mother appealed, and, on October 6, 2016, a panel of this court held:


                [T]he trial court’s findings are so sparse that we cannot discern
                whether it based its termination order on proper statutory


       3
         Federal law provides that, as a condition of receiving federal funding, a state must file a petition to
       terminate the parental rights of the parents of a child who has been in foster care under the responsibility of
       the state for fifteen of the most recent twenty-two months. Castro v. State Office of Family & Children, 842
       N.E.2d 367, 377 (Ind. Ct. App. 2006) (citing 42 U.S.C. § 675(5)(E)). Indiana Code section 31-35-2-
       4.5(a)(2)(B) codifies this federal requirement in Indiana. Castro, 842 N.E.2d at 377.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017              Page 8 of 22
               considerations. As we are not at liberty to scour the record to find
               evidence to support the judgment, we remand with instructions
               for the trial court to enter proper findings of fact and conclusions
               of law to support the termination of Mother’s parental rights.


       In re Involuntary Termination of Parent-Child Relationship of N.G., 61 N.E.3d 1263,

       1266 (Ind. Ct. App. 2016).


[20]   On February 26, 2017, DCS filed a motion requesting that the trial court enter

       additional findings to support its termination order. On February 24, 2017, the

       trial court entered an order containing its additional findings, and on March 3,

       2017, the trial court entered an amended termination order. The trial court

       noted in its amended termination order that Daughter had been removed from

       the care of the foster parents with whom she had been placed after removal

       from the care of Aunt, but had been placed in another pre-adoptive foster home

       in July 2016. Mother now appeals.


                                        I. Admission of Evidence

[21]   Mother claims that the trial court committed reversible error in the admission of

       certain evidence. In addressing this claim, we note that decisions regarding the

       admission of evidence are entrusted to the sound discretion of the trial court,

       and we will not reverse that decision on appeal except for an abuse of that

       discretion. D.B.M. v. Indiana Dep’t of Child Servs., 20 N.E.3d 174, 178–79 (Ind.

       Ct. App. 2014). A trial court abuses its discretion when its evidentiary decision

       is clearly against the logic and effect of the facts and circumstances before it, or

       the trial court has misinterpreted the law. Id. at 179; D.G.B. v. State, 833 N.E.2d


       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 9 of 22
       519, 524 (Ind. Ct. App. 2005). The fact that evidence was erroneously admitted

       does not automatically require reversal, and we will reverse only if we conclude

       the admission affected a party’s substantial rights. D.B.M., 20 N.E.3d at 179.

       The admission of evidence that is merely cumulative of other evidence

       generally amounts to harmless error, as such admission does not affect a party’s

       substantial rights. Id.


[22]   Mother argues that the trial court admitted various evidence which referred to

       Daughter’s out-of-court statements. This, she claims, was improper because the

       statements did not meet the requirements for admissibility under Indiana Code

       chapter 31-35-4, governing the admission of recorded statements of a child in

       termination actions, nor did they fall within any of the established exceptions to

       the hearsay rule.


[23]   Mother, however, points to few actual examples of the evidence that she now

       claims was improperly admitted. Indeed, her argument mostly refers in broad

       terms to “evidence,” “documents,” and “testimony” without giving specific

       examples or citation to the record. See, e.g., Appellant’s Br. at 40 (“There is

       voluminous evidence in the record that the DCS’[s] witnesses frequently

       testified to the child’s out-of-court statements.”); id. at 41 (“Various documents

       filed by the DCS in the CHINS matter reference [child’s] allegations [of sexual

       abuse by her brother].”); id. at 43 (“The record contains hearsay evidence of

       sexual abuse and hearsay evidence of statements made against mother. . . .

       [T]he out-of-court statements regarding the sexual abuse and statements

       regarding mother, were hearsay.”).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 10 of 22
[24]   It is Mother’s burden on appeal to support her argument with appropriate

       citations to the record. See Ind. Appellate Rule 46(A)(8)(a) (“Each contention

       [in the appellant’s brief] must be supported by citations to the authorities,

       statutes, and the Appendix or parts of the Record on Appeal relied on[.]”). We

       will not undertake the burden of combing and sifting through the record to find

       support for an appellant’s argument.4 Clark Cty. Drainage Bd. v. Isgrigg, 963

       N.E.2d 9, 19 n.4 (Ind. Ct. App. 2012), adhered to on reh’g, 966 N.E.2d 678;

       Wright v. Elston, 701 N.E.2d 1227, 1230 (Ind. Ct. App. 1998), trans. denied. We

       address Mother’s evidentiary argument only to the extent that she refers to

       specific instances of the admission of evidence.


[25]   Mother first refers to the DCS progress report dated June 16, 2015, in which the

       DCS family case manager repeats Daughter’s statements that she did not wish

       to visit Mother or remain in Mother’s care. Mother does not provide a citation

       to the record where we can find such a statement. Nevertheless, we have

       located this report in DCS’s Exhibit A. However, Mother did not object to the

       admission of DCS’s Exhibit A. See Tr. p. 11 (trial court noting that DCS’s

       Exhibit A was admitted without objection). Her argument with regard to the

       admissibility of this document is therefore waived. See In re Guardianship of

       Hickman, 805 N.E.2d 808, 822 (Ind. Ct. App. 2004) (“The failure to make a

       contemporaneous objection to the admission of evidence at trial, so as to


       4
         Mother briefly argues that “several of DCS’[s] witnesses made . . . assertions” as to their belief in
       Daughter’s allegations. Appellant’s Br. at 40. Mother does not explain which witnesses made such assertions
       or where such assertions were made in the transcript. Nor does she further develop this argument. We
       therefore consider it waived. See App. R. 46(a)(8)(A).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017       Page 11 of 22
       provide the trial court an opportunity to make a final ruling on the matter in the

       context in which the evidence is introduced, results in waiver of the error on

       appeal.”), trans. denied.


[26]   Mother does refer to portions of testimony to which she did object.5 First, she

       objected to testimony of the CASA that referred to the fact that the CASA had

       watched the interviews of Daughter at the child advocacy center. Tr. pp. 67–68.

       We note, however, that the CASA never actually testified to any statement

       made by Daughter during these interviews. The CASA testified merely that she

       watched those interviews. The CASA’s testimony would be hearsay only if it

       referred to a statement made by Daughter. But counsel for DCS carefully

       worded her questions to the CASA and specifically asked her to answer

       “[w]ithout talking about what someone said on the [interview] video . . . .” Tr.

       p. 70. The fact that the CASA watched the interviews and testified to this fact is

       not, of itself, hearsay.


[27]   Mother also objected to the CASA’s testimony that, based on what Daughter

       told her, she felt that Mother was unable to properly meet Daughter’s need for




       5
         Mother argues that she objected to the admission of some evidence by moving for a continuance
       immediately before trial based on the late disclosure of the CASA’s report, which contained references to
       Daughter’s interview at a child advocacy center. Mother also claimed that the statements contained in this
       report were hearsay and inadmissible under the child hearsay statute, Indiana Code chapter 31-35-4. The trial
       court, however, declined to grant a continuance and indicated that it would rule on the admissibility of the
       evidence as it was presented. Mother’s pre-trial motions were effectively motions in limine, which the trial
       court denied. But this did not relieve Mother of her burden to make a contemporaneous objection to the
       evidence she claimed was inadmissible. See Fricke v. Gray, 705 N.E.2d 1027, 1030 (Ind. Ct. App. 1999)
       (noting that a ruling on a pre-trial motion in limine is not a final ruling on the admissibility of evidence and
       that the party must still object to the admission of the evidence at the time it is offered), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017           Page 12 of 22
       safety. Id. at 71–72. It does appear that the CASA based her testimony on what

       Daughter told her. See id. at 71 (testimony of CASA stating, in response to

       question of how she knew Daughter was in fear for her safety with Mother,

       “She told me.”).


[28]   Even if we assume that this portion of the CASA’s testimony is hearsay, it

       would not constitute reversible error. Erroneously admitted evidence that is

       merely cumulative in nature is harmless if the same or similar evidence is

       submitted without objection. Homehealth, Inc. v. N. Ind. Pub. Serv. Co., 600

       N.E.2d 970, 974 (Ind. Ct. App. 1992). Here, there was evidence admitted

       without objection establishing that Daughter did not feel safe in Mother’s care.

       See Tr. pp. 21, 32 (testimony of child’s therapist on cross-examination by

       Mother that Daughter felt safer out of Mother’s care and that Daughter did not

       feel safe in Mother’s care); id. at 59 (testimony of visitation supervisor that

       Daughter had issues with feeling safe and did not feel safe with Mother).

       Accordingly, the trial court did not commit any reversible error in overruling

       Mother’s hearsay objection to this portion of the CASA’s testimony.


[29]   Lastly, Mother objected to the CASA’s testimony that Daughter had finally

       gathered the courage to tell her Mother about the abuse she suffered at the

       hands of Brother.6 Tr. pp. 88–89. Mother’s objection to the CASA’s testimony



       6
         Mother also objected to the admission of the CASA’s report to the extent it contained statements made by
       Daughter during the interviews at the child advocacy center and statements made by Daughter as related to
       the CASA by her foster mother. Tr. pp. 77–79. But, as Mother acknowledges, the trial court did not admit
       the CASA’s report. See Appellant’s Br. at 42 (noting that “the report by the CASA did not come into
       evidence[.]”).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017        Page 13 of 22
       that Daughter had to gather the courage to tell Mother about the abuse was that

       the testimony was based on facts not in evidence. Mother made no objection to

       this testimony based on hearsay or the child hearsay statute, the grounds she

       now argues on appeal. A party may not object on one ground at trial and seek

       reversal on appeal using a different ground. Reed v. Bethel, 2 N.E.3d 98, 107

       (Ind. Ct. App. 2014).


[30]   In short, Mother has not established reversible error with regard to the trial

       court’s admission of evidence.


                                  II. Termination of Parental Rights

[31]   Mother also claims that the trial court clearly erred in determining that DCS

       met its burden to establish that termination of Mother’s parental rights was

       proper.


       A. Applicable Law and Standard of Review

[32]   The purpose of terminating parental rights is not to punish parents but instead

       to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004).

       Although parental rights have a constitutional dimension, the law allows for

       their termination when the parties are unable or unwilling to meet their

       responsibilities as parents. Id. Indeed, parental interests must be subordinated to

       the child’s interests in determining the proper disposition of a petition to

       terminate parental rights. In re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009).


[33]   Indiana Code section 31-35-2-4(b)(2) provides that a petition to terminate

       parental rights must allege:
       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 14 of 22
                    (B) that one (1) of the following is true:
                          (i) There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons for
                          placement outside the home of the parents will not be
                          remedied.
                          (ii) There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.
                          (iii) The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;
                    (C) that termination is in the best interests of the child; and
                    (D) that there is a satisfactory plan for the care and treatment
                    of the child.

[34]   DCS must prove each element by clear and convincing evidence. Ind. Code §

       31-37-14-2; G.Y., 904 N.E.2d at 1260. But because Indiana Code section 31-35-

       2-4(b)(2)(B) is written in the disjunctive, the trial court is required to find that

       only one prong of subsection 4(b)(2)(B) has been established by clear and

       convincing evidence. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App. 2010).


[35]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester v. Lake Cnty.

       Office of Family & Children, 839 N.E.2d 143, 148 (Ind. 2005). It is instead

       sufficient to show by clear and convincing evidence that the child’s emotional

       and physical development are put at risk by the parent’s custody. Id. If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).



       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 15 of 22
[36]   We have long had a highly deferential standard of review in cases involving the

       termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App.

       2011). We neither reweigh the evidence nor assess witness credibility. Id. We

       consider only the evidence and reasonable inferences favorable to the trial

       court’s judgment. Id. In deference to the trial court’s unique position to assess

       the evidence, we will set aside a judgment terminating a parent-child

       relationship only if it is clearly erroneous. Id. Clear error is that which leaves us

       with a definite and firm conviction that a mistake has been made. J.M. v. Marion

       Cnty. Office of Family & Children, 802 N.E.2d 40, 44 (Ind. Ct. App. 2004), trans.

       denied.


       B. Conditions that Resulted in Removal

[37]   Mother argues that the trial court clearly erred in concluding that there was a

       reasonable probability that the conditions that resulted in Daughter’s removal

       from the parents’ home would not be remedied. When deciding whether there

       is a reasonable probability that the conditions resulting in a child’s removal or

       continued placement outside of a parent’s care will not be remedied, the trial

       court must determine a parent’s fitness to care for the child at the time of the

       termination hearing while also taking into consideration evidence of changed

       circumstances. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1156–57

       (Ind. Ct. App. 2013), trans. denied. However, the trial court may disregard

       efforts made only shortly before termination and weigh more heavily a parent’s

       history of conduct prior to those efforts. In re K.T.K., 989 N.E.2d 1225, 1234

       (Ind. 2013).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 16 of 22
[38]   Mother argues that the reason for Daughter’s removal was Father attacking

       Brother while she was at work. She claims that she cannot be held responsible

       for the actions of others. But the relevant question is not only why the child was

       removed from her parents’ care, but also whether “the reasons for placement

       outside the home of the parents” will be remedied. I.C. § 31-35-2-4(b)(2)(B)(i).

       See also In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005) (“[I]t is not just the

       basis for the initial removal of the child that may be considered for purposes of

       determining whether a parent’s rights should be terminated, but also those bases

       resulting in the continued placement outside of the home.”).


[39]   The reason for Daughter’s continued placement outside of Mother’s home was

       that Brother sexually abused Daughter. Mother had difficulty accepting

       Brother’s actions and would change the subject when the issue was brought up

       by Daughter. Mother told the service providers that she thought Daughter had

       been happy in her care and was unaware of any sexual abuse. Daughter’s own

       therapy was frustrated by Mother’s inability or unwillingness to discuss the

       abuse. Mother was never able to properly apologize to Daughter for her role in

       failing to keep Daughter safe, which hampered Daughter’s ability to feel safe

       with Mother. Daughter’s behavior worsened around the times of her visits with

       Mother.


[40]   Furthermore, Mother seemed unable to benefit from the services offered to her.

       Mother stopped attending her individual therapy in October 2013, and did not

       keep in regular contact with the family case manager after that date. Mother

       was unable to learn or retain much from the parenting classes and had trouble

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 17 of 22
       applying what was taught to her interactions with Daughter. Although Mother

       did regularly attend visitations, she never managed to retain enough from the

       services offered to her to be able to move past supervised visitations. Mother

       herself was the victim of sexual abuse and was unable to progress in therapy

       with Daughter until she addressed her own psychological problems that

       stemmed from this abuse, which she had not done.7


[41]   Given our deferential standard of review in family law matters, we are unable

       to say that the trial court clearly erred in concluding that DCS had established

       by clear and convincing evidence that there was a reasonable probability that

       the conditions that resulted in Daughter’s removal from the parents’ home or

       the reasons for placement outside the home would not be remedied.


       C. Continuation of Parent-Child Relationship

[42]   Mother also argues that the trial court clearly erred in determining that there

       was a reasonable probability that the continuation of the parent-child

       relationship poses a threat to the well-being of the child.


[43]   We first observe that Indiana Code section 31-35-2-4(b)(2)(B) is written in the

       disjunctive; accordingly, the trial court is required to find that only one prong of

       Section 4(b)(2)(B) has been established. In re A.K., 924 N.E.2d at 220. We have



       7
         Mother briefly cites In re V.A., 51 N.E. 3d 1140, 1149 (Ind. 2016), in support of her argument that the
       presence of a parent who has a mental illness in the home of the child is insufficient to who a risk of
       substantial harm to the child. See id. Mother argues that her mental health issues cannot form the basis of the
       trial court’s decision to terminate her parental rights if they do not put the child in danger. But here,
       termination was not based solely on Mother’s mental issues. And there was evidence that Mother’s PTSD
       was a factor limiting her ability to help Daughter deal with her emotional problems.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017           Page 18 of 22
       already concluded that DCS proved that there was a reasonable probability that

       the conditions which resulted in the children’s removal from Mother’s care, or

       the reasons for Daughter’s placement outside Mother’s home would not be

       remedied. We therefore need not address Mother’s arguments directed at the

       “threat” prong of Section 4(b)(2)(B). See id. But even if we address the “threat”

       prong of Section 4(b)(2)(B), Mother would not prevail.


[44]   In addressing the threat prong of Section 4(b)(2)(B), the trial court must

       consider the parent’s habitual patterns of conduct to determine the probability

       of future neglect or deprivation of the child. A.D.S., 987 N.E.2d at 1157. The

       trial court may consider evidence of a parent’s prior history of neglect, failure to

       provide support, and lack of adequate housing and employment. Id. DCS is not

       required to provide evidence ruling out all possibilities of change. Id. Instead it

       needs to establish only that a reasonable probability exists that the parent’s

       behavior will not change. Id. Actual physical abuse is not required to find that

       there is a reasonable probability that continuation of the parent-child

       relationship poses a threat to a child’s wellbeing, and a court need not wait until

       the child suffers permanent psychological or physical injury before intervening.

       In re A.I., 825 N.E.2d 798, 811 (Ind. Ct. App. 2005), trans. denied. Instead, the

       evidence need only show that the emotional and physical development of the

       child is threatened. In re E.S., 762 N.E.2d 1287, 1290 (Ind. Ct. App. 2002).


[45]   In addressing the threat prong, the trial court here noted that, when Daughter

       arrived at her foster home, she had trouble with boundaries and would

       approach and hug strangers. Daughter ate with her fingers instead of utensils

       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 19 of 22
       and had poor personal hygiene, not knowing how to properly brush her teeth or

       wipe herself after using the bathroom. Daughter also displayed hyper-vigilant

       behavior, repeatedly checking to make sure the doors to the house and the

       window in her bedroom were shut and locked. The foster parents eventually

       had to add a dowel rod to the window to reassure Daughter that her Brother or

       Mother could not break into the home and take her away. Although Daughter

       made improvements in her behavior while in the care of the foster parents, she

       would revert to more disruptive behavior after visits with Mother. Both the

       CASA and Daughter’s therapist testified that they believed continuation of the

       parent-child relationship posed a threat to Daughter’s well-being because

       Mother remained a trigger for Daughter’s behavior.


[46]   Again, under our extremely deferential standard of review, we cannot say that

       the trial court clearly erred in determining that there was clear and convincing

       evidence establishing that there was a reasonable probability that continuation

       of the parent-child relationship posed a threat to Daughter’s well-being.


       D. Best Interests of the Child

[47]   Mother also argues that the trial court erred in concluding that termination of

       the parent-child relationship was in the best interests of the children. In

       determining what is in the best interests of the child, the trial court must look

       beyond the factors identified by DCS and look to the totality of the evidence.

       A.D.S., 987 N.E.2d at 1158. The trial court must subordinate the interests of the

       parent to those of the child, and the court need not wait until the child is

       irreversibly harmed before terminating the parent-child relationship. Id. A
       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 20 of 22
       recommendation by the case manager or child advocate to terminate parental

       rights, in addition to evidence that the conditions resulting in removal or

       continued placement outside the parent’s home will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests. Id at 1158–1159.


[48]   Here, the trial court found that Daughter’s behavior and condition have

       improved considerably since being removed from her Mother and placed in

       foster care. Mother argues that the trial court placed too great an emphasis on

       permanency, implying that the trial court should have given Mother more time

       to participate in services. But Mother had over two and a half years to

       participate in services. And during this time, she failed to benefit from the

       parenting classes offered to her, made little progress in individual therapy, and

       failed to maintain consistent contact with DCS. “[C]hildren cannot wait

       indefinitely for their parents to work toward preservation or reunification—and

       courts ‘need not wait until the child is irreversibly harmed such that the child’s

       physical, mental and social development is permanently impaired before

       terminating the parent-child relationship.’” In re E.M., 4 N.E.3d 636, 648 (Ind.

       2014) (quoting K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1235 (Ind.

       2013)).


[49]   Moreover, the CASA, the DCS family case manager, and Daughter’s therapist

       all testified that, in their opinions, termination of Mother’s parental rights was

       in Daughter’s best interest. Tr. pp. 30, 84, 117. This evidence was sufficient to



       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 21 of 22
       support the trial court’s conclusion that termination of Mother’s parental rights

       was in the best interests of the child. See A.D.S., 987 N.E.2d at 1158.


                                                 Conclusion
[50]   The trial court did not commit reversible error in the admission of evidence

       Mother now claims was impermissible hearsay. The trial court did not clearly

       err when it determined that DCS had presented clear and convincing evidence

       establishing that there is a reasonable probability that the conditions that

       resulted in Daughter’s removal from Mother’s home or the reasons for her

       continued placement outside Mother’s home would not be remedied and that

       the continuation of the parent-child relationship poses a threat to Daughter’s

       well-being. Nor did the court clearly err in determining that termination of

       Mother’s parental rights was in Daughter’s best interests.


[51]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1703-JT-668 | September 8, 2017   Page 22 of 22